***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                           IN RE AVIA M.*
                             (AC 41709)
                       Alvord, Elgo and Norcott, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgment of the
   trial court terminating her parental rights with respect to her minor
   child. She claimed, inter alia, that the trial court improperly concluded
   that the petitioner, the Commissioner of Children and Families, proved
   by clear and convincing evidence that the Department of Children and
   Families had made reasonable efforts to reunify her with her child, that
   she was unable or unwilling to achieve the requisite degree of personal
   rehabilitation, and that it was in the child’s best interest to terminate
   her parental rights. Held that the judgment of the trial court was affirmed;
   the trial court having thoroughly addressed the arguments raised in
   this appeal, this court adopted the court’s well reasoned decision as a
   statement of the applicable law on the issues.
         Argued January 31—officially released March 22, 2019**

                             Procedural History

   Amended petition by the Commissioner of Children
and Families to terminate the respondents’ parental
rights with respect to their minor child, brought to the
Superior Court in the judicial district of New Britain,
Juvenile Matters, where the respondent father was
defaulted for failure to appear; thereafter, the matter
was tried to the court, Hon. Stephen F. Frazzini, judge
trial referee; judgment terminating the respondents’
parental rights, from which the respondent mother
appealed to this court. Affirmed.
  Agnieszka G., self-represented,                        the     appellant
(respondent mother).
  Stephen G. Vitelli, assistant attorney general, with
whom, on the brief, were George Jepsen, former attor-
ney general, Benjamin Zivyon, assistant attorney gen-
eral, and Hannah Kalichman, certified legal intern, for
the appellee (petitioner).
                          Opinion

   PER CURIAM. The respondent mother appeals from
the judgment of the trial court terminating her parental
rights with respect to her daughter, Avia M. (child).1
On appeal, the respondent claims that the trial court
improperly concluded that the petitioner, the Commis-
sioner of Children and Families, proved by clear and
convincing evidence that (1) the Department of Chil-
dren and Families made reasonable efforts to reunify
her, (2) she was unable or unwilling to achieve the
requisite degree of personal rehabilitation, and (3) it
was in the child’s best interest to terminate her parental
rights.2 We affirm the judgment of the trial court.
   The record discloses that the child first entered the
petitioner’s care on April 6, 2016. The child was reuni-
fied with the respondent, on July 28, 2016, under an
order of protective supervision and again was removed
from the respondent’s care on November 28, 2016. The
child has been in the care and custody of the petitioner
since November 28, 2016.
   On May 2, 2017, the petitioner filed a petition to
terminate the respondent’s parental rights, alleging, pur-
suant to General Statutes § 17a-112 (j) (3) (B) (i), that
the child previously was adjudicated neglected and that
the respondent had failed to rehabilitate such that she
could assume a responsible position in the child’s life
in a reasonable time. The petitioner further alleged that
termination of the respondent’s parental rights was in
the child’s best interest.
    To prevail in a nonconsensual termination of parental
rights case, the petitioner must prove by clear and con-
vincing evidence that one of the statutory grounds for
termination exists. General Statutes § 17a-112 (j) (3). If
the trial court determines that failure to rehabilitate
has been proven by the appropriate standard, then it
must determine whether termination of parental rights
is in the best interest of the child. General Statutes
§ 17a-112 (j) (2). Our standard of review on appeal is
twofold. In re Shane M., 318 Conn. 569, 587–88, 122
A.3d 1247 (2015). First, the court’s ultimate conclusion
of whether a parent has failed to rehabilitate is
‘‘[reviewed under an evidentiary sufficiency standard],
that is, whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court.’’ (Internal
quotation marks omitted.) Id. Second, the standard of
review for the court’s determination of the best interest
of the child is clearly erroneous. In re Brayden E.-H.,
309 Conn. 642, 657, 72 A.3d 1083 (2013).
  Our examination of the record and our consideration
of the arguments of the parties persuades us that the
judgment of the trial court should be affirmed. In a
thoughtful and comprehensive memorandum of deci-
sion, the trial court analyzed the law in a manner consis-
tent with our statutes and case precedents. Because
that memorandum addresses the arguments raised in
this appeal, we adopt the trial court’s well reasoned
decision as a statement of the applicable law on the
issues. In re Avia M., Superior Court, judicial district
of New Britain, Juvenile Matters, Docket No. H14-CP16-
011696-A (April 3, 2018) (reprinted at 188 Conn. App.
    ,      A.3d     ). It would serve no useful purpose
for us to repeat the discussion contained therein. See
In re Michael R., 49 Conn. App. 510, 512, 714 A.2d 1279,
cert. denied, 247 Conn. 919, 722 A.2d 807 (1998).
   The judgment is affirmed.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** March 22, 2019, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The parental rights of the child’s father were terminated in the same
proceeding after he was defaulted for his failure to appear. He did not
participate in this appeal. Our references in this opinion to the respondent
are to the respondent mother.
   2
     The respondent’s statement of issues, contained within her brief, also
includes: ‘‘Whether the burden of persuasion of clear and convincing evi-
dence in Connecticut meets the requirements of the constitutional due
process clause of the fourteenth amendment of the United States.’’ The
respondent does not discuss this matter further; therefore, it is not ade-
quately briefed and does not merit our review. See Estate of Rock v. Univer-
sity of Connecticut, 323 Conn. 26, 33, 144 A.3d 420 (2016) (‘‘[c]laims are
inadequately briefed when they are merely mentioned and not briefed
beyond a bare assertion’’ [internal quotation marks omitted]).